Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 22 September 1785
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles



Dear Madam
Paris Sep. 22. 1785.

The Mr. Fitzhughs having staid here longer than they expected, I have (since writing my letter of Aug. 30. to Mr. Eppes) received one from Dr. Currie of Aug. 5. by which I have the happiness to learn you are all well and my Poll also. Every information of this kind is like gaining another step, and seems to say ‘We have got so far safe.’ Would to god the great step was taken and taken safely; I mean that which is to place her on this side the Atlantic. No event of your life has put it in your power to conceive how I feel when I reflect that such a child, and so dear to me, is to cross the ocean, is to be exposed to all the sufferings and risks, great and small, to which a situation on board a ship exposes every one.—I drop my pen at the thought.—But she must come. My affections would leave me balanced between the desire to have her with me and the fear of exposing her. But my reason tells me the dangers are not great, and the advantages to her will be considerable.—I send by Mr. Fitzhugh some garden and flower seeds and bulbs. The latter I know will fall into your department. I wish the opportunity had admitted the sending more, as well as some things for the children. But Mr. Fitzhugh being to pass a long  road both here and in America, I could not ask it of him.—Pray write to me, and write me long letters. Currie has sent me one worth a great deal for the details of small news it contains. I mention this as an example for you. You always know facts enough, which would be interesting to me, to fill sheets of paper. I pray you then to give yourself up to that kind of inspiration and to scribble on as long as you recollect anything unmentioned without regarding whether your lines are streight or your letters even. Remember me affectionately to Mrs. and Mr. Skipwith, and to the little ones of both houses: kiss dear Polly for me and encourage her for her journey. Accept assurances of unchangeable affection from Dear Madam your sincere friend and servant,

Th: Jefferson

